DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/2021 and 7/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application Publication 2019/0348050).
As per claims 1 and 11, Kim et al. discloses:
An electronic device (Figure 3 and paragraphs [0074-0084]) comprising: 
a memory (Figure 3, item 220 and Paragraphs [0074-0084]); 
a sound sensor (Figure 3, item 100 and Paragraphs [0074-0084]); and 
a processor (Figure 3, item 210 and Paragraphs [0074-0084]) configured to: 
receive, from the sound sensor, sound data comprising a first piece of data corresponding to a first frequency band and a second piece of data corresponding to a second frequency band different from the first frequency band (Paragraphs [0064], [0076-0077], [0079] & [0085-0090]); 
receive voice data related to a voice of a registered user from the memory (Paragraph [0090]); 
perform voice identification by comparing the first piece of data and the second piece of data with the voice data related to the voice of the registered user (Paragraphs [0075] & [0090]); and 
determine an output based on a result of the voice identification (Paragraph [0084] – recognition results).
Claim 11 is directed to the method of using the device of claim 1, so is rejected for similar reasons.

As per claims 2 and 12, Kim et al. discloses all of the limitations of claims 1 and 11 above. Kim et al. further discloses:
the sound sensor comprises a plurality of mechanical oscillators configured to sense the sound data according to frequency bands (Figures 1-3 and paragraphs [0064-0076]).

As per claims 3 and 13, Kim et al. discloses all of the limitations of claims 2 and 12 above. Kim et al. further discloses:
the plurality of mechanical oscillators comprise: at least one first mechanical oscillator configured to sense the sound data in a first band; and at least one second mechanical oscillator configured to sense the sound data in a second band (Figures 1-3 and paragraphs [0064-0076]).

As per claims 4 and 14, Kim et al. discloses all of the limitations of claims 1 and 11 above. Kim et al. further discloses:
the voice data related to the voice of the registered user comprises first voice data in the first frequency band and second voice data in the second frequency band (Figures 1-3 and paragraphs [0064-0076]).

As per claims 5 and 15, Kim et al. discloses all of the limitations of claims 4 and 14 above. Kim et al. further discloses:
the processor is further configured to perform the voice identification by comparing the first piece of data with the first voice data in the first frequency band, and the second piece of data with the second voice data in the second frequency band (Paragraphs [0075] & [0090]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 2019/0348050) in view of Guoqiang et al. (Chinese Patent Application Publication CN110164453, listed in IDS dated 7/25/2022, WIPO Machine Translation provided).
As per claims 6 and 16, Kim et al. discloses all of the limitations of claims 5 and 15 above. Kim et al. fails to disclose, but Guoqiang et al. in the same field of endeavor teaches:
the processor is further configured to perform the voice identification by: determining a first representative value corresponding to the first piece of data and a second representative value corresponding to the second piece of data; and comparing a weighted sum of the first representative value and the second representative value with a threshold value (Paragraphs [0074], [0078] & [0080]).
It would be obvious for a person having ordinary skill in the art to modify the device and method of Kim et al. with weighted sum and threshold of Guoqiang et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 8 and 18, Kim et al. discloses all of the limitations of claims 5 and 15 above. Kim et al. fails to disclose, but Guoqiang et al. in the same field of endeavor teaches:
the processor is further configured to: determine, based on a result of the comparing the first piece of data and the first voice data in the first frequency band, whether the sound data matches the voice of the registered user in the first frequency band; and determine, based on a result of the comparing the second piece of data and the second voice data in the second frequency band, whether the sound data matches the voice of the registered user in the second frequency band (Paragraphs [0074], [0078] & [0080]).
It would be obvious for a person having ordinary skill in the art to modify the device and method of Kim et al. with weighted sum and threshold of Guoqiang et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 9 and 19, the combination of Kim et al. and Guoqiang et al. discloses all of the limitations of claims 6 and 16 above. Guoqiang et al. in the combination further discloses:
the processor is further configured to determine that the voice identification is successful when the weighted sum is greater than the threshold value (Paragraphs [0074], [0078] & [0080]).

As per claims 10 and 20, the combination of Kim et al. and Guoqiang et al. discloses all of the limitations of claims 8 and 18 above. Guoqiang et al. in the combination further discloses:
the processor is further configured to determine that the voice identification is successful when a sum of a result of the determination in the first frequency band and a result of the determination in the second frequency band is greater than a threshold value (Paragraphs [0074], [0078] & [0080] – since the determinations can be binary, this is simply a determination whether one or both of the frequency bands results in success) .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 2019/0348050) and Guoqiang et al. (Chinese Patent Application Publication CN110164453, listed in IDS dated 7/25/2022, WIPO Machine Translation provided) in view of Lee et al. (U.S. Patent Application Publication 2016/0240194).
As per claims 7 and 17, the combination of Kim et al. and Guoqiang et al. discloses all of the limitations of claims 6 and 16 above. The combination fails to disclose, but Lee et al. in the same field of endeavor teaches:
determining a weighted sum of raw data of the first piece of data and raw data of the second piece of data; and comparing the weighted sum with a threshold value (Figure 4, item 440 and para graph [0085] -  since the weight for any particular band can be zero or one, comparing a single band to a threshold meets the limitation).
It would be obvious for a person having ordinary skill in the art to modify the device and method of Kim et al. with weighted sum and threshold of Lee et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677